Citation Nr: 1429920	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-15 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The appellant served on active duty for training from May 1985 to August 1985 with the U.S. Army National Guard of California.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the November 2009 rating decision denied the appellant's claims on the basis that no new and material evidence had been submitted since the claims for service connection were initially denied in June 1987.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the June 1987 rating decision, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later obtained the appellant's Report of Separation and also a legible copy of a page from her entrance examination in May 1985 (the previous copy available to the RO at the time of the June 1987 denial was illegible as noted in the February 1987 deferred rating decision).  Accordingly, because this information is relevant to her service connection claims, the Board will reconsider the claims for service connection for a low back disorder and for a bilateral foot disorder on the merits.  See 38 C.F.R. § 3.156(c)(i) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When a claim for VA benefits is based only on a period of active duty for training, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the active duty for training alone.  38 U.S.C.A. § 101(2), (24); see Acciola, 22 Vet. App. at 324.  Further, the U.S. Court of Appeals for Veterans Claims has held that, without previously established veteran status, the presumptions of service connection, sound condition, and aggravation are inapplicable.  See generally Bowers v. Shinseki, 
26 Vet. App. 201, 204 (2013) (aff'd Bowers v. Shinseki, 748  F.3d 1351 (2014); Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010); Acciola, 22 Vet. App. 320.

After carefully reviewing the evidence of record, the Board finds that additional development is necessary before the appellant's claims for service connection based on her period of active duty for training can be resolved.  

As an initial matter, the Board notes that the appellant's service treatment records appear to be missing and are unavailable.  Although the appellant was advised of the unavailability of these documents and was advised that she may submit evidence from alternative sources to establish her claims, it does not appear that she was ever provided with an NA Form 13055 to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-MR Part III.iii.2.E.26 (pertaining to records destroyed at the National Personnel Records Center (NPRC)).  The Board recognizes that an NA Form 13055 is not needed if information required to process a request to reconstruct a servicemember's lost records under code MO1 is already of record.  Significantly, however, in this case, the September 2009 response from NPRC specifically indicated that "if additional information can be obtained, [the AOJ was to] resubmit using PIES Request Code S02."  Accordingly, additional efforts are needed here to fully comply with VA's duty to assist.  Namely, if it is determined that there is enough specific information regarding the dates and location of treatment, then this information should be resubmitted to the NPRC so that a refined search may be conducted; on the other hand, if additional information is needed, then the appellant should be provided with a NA Form 13055.

Additionally, Dr. J. of the Richmond Health Center indicated that he was in possession of a potentially relevant lumbar spine X-ray report from 2005 identifying evidence of osteoarthritis.  With any necessary assistance from the appellant, to include providing a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), efforts should be taken to obtain a copy of this record.

Next, the appellant indicated that she was in receipt of Social Security Administration (SSA) benefits as a result of her back and foot injuries (see November 2009 statement), and therefore a request should be made to SSA for these potentially relevant documents.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Finally, the Board finds that a VA examination and nexus opinions should be obtained because there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Specifically, the appellant has testified to an in-service injury of her back and feet in service, and treatment records shortly after her discharge reference an injury to her "back and feet in the [A]rmy [B]asic [T]raining."  See September 1985 private treatment report (diagnosing lumbosacral strain and Achilles tendonitis).  She also describes signs and symptoms of a current disability.  See December 2013 video-conference hearing testimony.  This evidence, taken in conjunction with the appellant's statements of continuous problems with the back and feet after service, is sufficient to indicate that her current complaints "may" be related to service under the low threshold set forth by McLendon.  Accordingly, a VA examination(s) and nexus opinions should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  If additional information is necessary to make a follow-up request to NPRC, provide the appellant with a NA Form 13055 to complete so that additional efforts can be made to reconstruct lost service records.  If the existing information is sufficient to resubmit a request to NPRC using PIES Request Code S02, this development should be undertaken and documented in the claims folder.  [The Board notes that the appellant has specifically alleged treatment on three or four occasions at the Moncreif Army Community Hospital, Fort Jackson, during Basic Training, and a September 1985 post-service report suggests that the date of the initial back injury was on June 10, 1985.]

2.  After obtaining a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), request a copy of the 2005 lumbar spine X-ray report from Dr. J. of the Richmond Health Center.

3.  Associate with the claims file SSA documents, including the medical records upon any SSA decision was predicated.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After accomplishing the development requested in steps (1) through (3) above, schedule the appellant for a VA examination(s) of the spine and feet to determine the nature and etiology of her claimed disorders.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed back or foot disorder is related to a disease or injury incurred in or aggravated by active duty for training (ACTDUTRA).  In rendering the opinion, the examiner is directed to discuss the appellant's report of an injury to the back lifting a heaving container off a "chow truck" and her statements regarding ill-fitting boots during Basic Training.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



